Citation Nr: 0002271	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a left ear 
hearing disability.  

2.  Entitlement to an increased evaluation for chronic left 
ear otitis media with perforation of tympanic membrane, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for left 
maxillary, ethmoid sinusitis.  

4.  Entitlement to a compensable evaluation for chronic 
prostatitis.

5.  Entitlement to an increased evaluation for gastric 
diverticulum, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 
through October 1977.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The hearing loss and otitis media claims are addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  The veteran's left maxillary, ethmoid sinusitis is 
presently asymptomatic.  

2.  Chronic prostatitis is presently productive of no 
symptomatology.  

3.  Gastric diverticulum is presently manifested by 
complaints of stomach cramps in the left upper quadrant area 
with associated weakness about twice a month which lasts 
approximately 2-3 days, with clinical evidence of a 5x4-cm 
diverticulum of the posterior part of the fundus of the 
stomach by X- ray.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left 
maxillary, ethmoid sinusitis have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 6511-6513 (1999).

2.  The criteria for a compensable evaluation for chronic 
prostatitis have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 7527 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for gastric diverticulum have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 7301-7327 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased rating for a left ear 
hearing disability, chronic left ear otitis media with 
perforation of tympanic membrane, left maxillary ethmoid 
sinusitis, chronic prostatitis and gastric diverticulum.  
Since these conditions were previously service connected and 
rated, and the veteran is asserting that higher ratings are 
justified due to an increase in severity of the disabilities, 
his claims must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Service connection for left maxillary, ethmoid sinusitis, 
chronic prostatitis and gastric diverticulum was established 
by a February 1978 rating decision.  Left maxillary, ethmoid 
sinusitis was evaluated under 38 C.F.R. § 4.97, Diagnostic 
Codes 6511-6513 with a noncompensable evaluation assigned, 
which has remained in effect since that time.  Chronic 
prostatitis was evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 with a noncompensable evaluation 
assigned, which has remained in effect since that time.  
Gastric diverticulum was evaluated under 38 C.F.R. § 4.114, 
Diagnostic Codes 7327-7399 with a noncompensable evaluation 
assigned.  In April 1998, the evaluation was increased to 10 
percent effective February 1998.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7 (1999).  While lost time from 
work related to a disability may enter into the evaluation, 
the rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  38 
C.F.R. § 4.1 (1999).  The present level of disability is of 
primary concern where service connection has been established 
and an increase in the disability rating is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1996).  

I.  Left Maxillary, Ethmoid Sinusitis

The veteran's service-connected left maxillary, ethmoid 
sinusitis has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6511-6513 of the VA Rating Schedule for 
chronic ethmoid sinusitis and chronic maxillary sinusitis.  

The rating criteria for sinusitis (Diagnostic Codes 6510 
through 6514) are as follows: a noncompensable evaluation is 
warranted when X-ray detects sinusitis only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (1999).  

At the March 1998 VA examination the veteran described 
difficulty with the left side of his nose.  It seemed to 
block easily, was congested and discharged on a recurring 
basis.  He denied any problems over the maxillary or ethmoid 
frontal sinus area.  

Upon examination the veteran's external nasal and sinus areas 
were all normal.  Internally, there was mild deviation of the 
septum with mild obstruction on the left side.  A mild to 
moderate hyperemia of the turbinates and septal mucosa was 
seen.  No polyps, lesions or other abnormalities were noted.  
The oral cavity, pharynx, larynx and neck were all within 
normal limits except for edentulous state in the upper jaw.  

The impression was a mild nasal septal deviation with mild to 
moderate obstruction created by the septal deviation and 
vasomotor rhinitis.  The examiner did not find sinusitis at 
the time of the examination.  

The veteran was treated for sinusitis in August 1998.  He 
reported symptoms including headache for several days, 
congestion and non- productive cough.

The veteran has not reported, and medical evidence of record 
does not show, one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Although he was 
treated for sinusitis in August 1998, the medical evidence 
does not show that it was an incapacitating episode requiring 
prolonged antibiotic treatment.  No other episodes of 
sinusitis were shown in the medical evidence.  Sinusitis was 
not found on the March 1998 VA examination.  The criteria for 
a compensable evaluation for left maxillary, ethmoid 
sinusitis have not been met.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that the 
criteria for entitlement to a compensable evaluation for left 
maxillary ethmoid sinusitis are not met.  Therefore, the 
veteran's claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.115a, 4.115b, Diagnostic Code 
6511-6513 (1999).

II.  Chronic Prostatitis 

Prostatitis is evaluated pursuant to the criteria for 
evaluation of prostate gland injuries, infections, 
hypertrophy, and postoperative residuals found in Diagnostic 
Code 7527 of the Schedule.  38 C.F.R. § 4.115b (1999).  Those 
criteria provide that the disability shall be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

The criteria for the evaluation of voiding dysfunction 
provide that a disability may be rated as urine leakage, 
frequency or obstructed voiding.  The criteria for rating of 
urinary leakage provide a rating of 20 percent where the 
evidence shows urine leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  The criteria for rating of urinary frequency 
provide a rating of 10 percent where the evidence shows 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  Pursuant to the 
criteria for the evaluation of obstructed voiding, a 10 
percent rating is provided where the evidence shows marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one of the following: (1) 
post void residuals greater than 150 cc, (2) uroflowmetry 
markedly diminished peak flow rate (less than 10 cc/second), 
(3) recurrent urinary tract infections secondary to 
obstruction, or (4) stricture disease requiring periodic 
dilation every two to three months.  A noncompensable rating 
is provided where the evidence shows obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  38 C.F.R. § 4.115a 
(1999).

The criteria for rating of urinary tract infection provide a 
rating of 10 percent where the evidence shows long-term drug 
therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.  38 C.F.R. § 
4.115a (1999).

At the March 1998 VA examination the veteran reported a 
history of prostatitis.  He recounted flare-ups about every 6 
months, which were manifested by burning on urination some 
difficulty voiding, fever, etc.  His last episode of 
prostatitis was about 2 months prior to the examination.  The 
veteran had a nocturia 4-5 times, which he attributed to his 
diabetes that was difficult to control.  He voided with good 
urinary stream and had no history of urinary calculus, etc.  
The veteran stated that from time to time his right testicle 
would seem to go up into the abdomen.  

Upon examination his abdomen was normal.  External genitalia 
were that of an adult male with normal testicles.  His 
prostate seemed about 5-10 grams, smooth, soft, without 
evidence of prostatitis on evaluation by rectal digital 
examination.  The impression was prostatitis by history.  

In this case, the veteran reports a history of recurrent 
prostate infection every six months.  However, the Board is 
unable to find any symptomatology attributable to the 
veteran's service-connected prostatitis in between the 
reported infections.  There was no evidence of prostatitis on 
the recent VA examination; the disorder was noted by history 
only.  The examination did reveal a history of nocturia 
several times per night, but the veteran did not attribute 
the nocturia to his prostatitis, and the medical evidence 
also did not show that the nocturia was a manifestation of 
prostatitis.

The Board finds that the evidence does not show that as a 
result of the veteran's service-connected prostatitis, he has 
urine leakage requiring the wearing of absorbent materials 
which must be changed less than two times per day; urinary 
frequency with daytime voiding interval between two and three 
hours, or awakening to void two times per night; urinary 
tract infection necessitating long-term, drug therapy, one to 
two hospitalizations per year, and/or requiring intermittent 
intensive management; or obstructed voiding with marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one of the following: (1) 
post void residuals greater than 150 cc, (2) uroflowmetry 
markedly diminished peak flow rate (less than 10 cc/second), 
(3) recurrent urinary tract infections secondary to 
obstruction, or (4) stricture disease requiring periodic 
dilation every two to three months.  The evidence does not 
show long-term drug therapy, one to two hospitalizations per 
year, and/or requiring intermittent intensive management 
related to the veteran's prostatitis.  Thus, the criteria for 
entitlement to a compensable rating are not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that the 
criteria for entitlement to a compensable evaluation for 
prostatitis are not met.  Therefore, the veteran's claim is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.115a, 4.115b, Diagnostic Code 7527 (1999).

III.  Gastric Diverticulum

Diverticulitis is to be rated as irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending upon 
the predominant disability picture.  38 C.F.R. 
§ 4.114, Diagnostic Code 7327 (1999).  The RO has rated the 
veteran's gastric diverticulum on the basis of Diagnostic 
Code 7301 for adhesions of the peritoneum.  The Board agrees 
that his symptoms are best described by these criteria.  

Pursuant to Diagnostic Code 7301, adhesions of the 
peritoneum, a 10 percent rating contemplates moderate 
disability with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention; a 30 percent rating 
contemplates moderately severe disability with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain; and a 50 
percent rating, the highest rating assignable, contemplates 
severe disability manifested by definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage. 

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301, Note (1999).

At the March 1998 VA examination the veteran reported a 
history of stomach cramps in the left upper quadrant area 
with associated weakness about twice a month.  These episodes 
lasted approximately 2-3 days.  The veteran did not take any 
medication and noticed increased belching.  

Upon examination the veteran's abdomen was flat without 
organomegaly or masses.  He had mild discomfort to the left 
of the umbilicus.  There was no rebound tenderness and bowel 
sounds were normoactive.  The upper GI test results revealed 
mild reflux and a 5x4-cm diverticulum of the posterior part 
of the fundus of the stomach.  The diagnoses were gastric 
diverticulum and mild reflux per upper GI.  

The evidence shows that the gastric diverticulum results in 
stomach cramps with associated weakness occurring about twice 
a month and lasting approximately 2-3 days.  The evidence, 
and particularly the X- ray studies, does not show that the 
gastric diverticulum results in partial intestinal 
obstruction.  Accordingly, the Board concludes that the 
gastric diverticulum does not more nearly result in 
moderately severe disability. Thus the criteria for an 
evaluation in excess of 10 percent is not warranted.  The 
evidence preponderates against the claim.

IV.  Conclusion

In reaching these decisions consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised, as 
required by Schafrath, 1 Vet. App. 589 (1991).  However, the 
Board does not find that the evidence presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
criteria, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  There is no evidence of frequent periods of 
hospitalization or marked interference with employment 
associate with the veteran's disabilities.  Hence, referral 
of this case by the RO under the above-cited regulation was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A compensable evaluation for sinusitis is denied.  A 
compensable evaluation for prostatitis is denied.  An 
evaluation in excess of 10 percent for gastric diverticulum 
is denied.  


REMAND

The issue certified to the Board involved left hearing loss.  
However, careful review of the claims file shows that the 
February 1978 rating decision actually granted service 
connection for bilateral hearing loss.  In an April 1979 
rating decision, the RO attempted to correct the situation, 
noting that the veteran's acoustic deficit was confined to 
the left ear, and recharacterizing the disability as left 
hearing loss.  However, pursuant to 38 C.F.R. 
§ 3.105(d)(1979), service connection for right hearing loss 
could be severed only by a procedure involving a rating 
proposing severance and proper notification of the appellant 
with opportunity to submit additional evidence.  Since the RO 
did not adhere to the requirements for proper severance of 
service connection for right hearing loss, service connection 
remains in effect for bilateral hearing loss.  This being the 
case, the RO should readjudicate the hearing loss claim.  
Consideration of the otitis media claim is deferred pending 
this action.

Accordingly, the Case is REMANDED for the following:  

1.  The RO should readjuicate the claim 
for increased rating for hearing loss, 
taking into account the fact that the 
veteran remains service  connected for 
bilateral hearing loss.  The claim for 
increased rating for otitis media with 
perforation of the tympanic membrane can 
then also be readjudicated.

2.  When this development is complete, 
and following the completion of the usual 
adjudication procedures, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

